NOT DESIGNATED FOR PUBLICATION


                              STATE OF LOUISIANA


                               COURT OF APPEAL


                                  FIRST CIRCUIT


                                    2021 KA 1337


                              STATE OF LOUISIANA


                                       VERSUS


                       CHRISTY LEANNA STEINER

                                                Judgment Rendered: ' JUN   0 3 2022



                 On Appeal from the 22nd Judicial District Court
                       In and for the Parish of St. Tammany
                                   State of Louisiana
                              Trial Court No. 0327- F- 2020


                    Honorable Scott Gardner, Judge Presiding




Warren L. Montgomery                           Attorneys for Appellee,
District Attorney                              State of Louisiana
Matthew Caplan

Assistant District Attorney
Covington, Louisiana


Gwendolyn K. Brown                             Attorney for Defendant/Appellant,
Baton Rouge, Louisiana                         Christy Leanna Steiner




          BEFORE: WHIPPLE, CJ., PENZATO, AND HESTER, JJ.
PENZATO, J.


       The defendant, Christy Leanna Steiner, was charged by bill of information

with possession of a firearm by a person convicted of certain felonies ( count 1),                  a



violation of La. R.S. 14: 95. 1;        illegal carrying of weapons while in possession of a

controlled dangerous substance ( CDS) ( count 3), a violation of La. R.S. 14: 95( E);


possession of a schedule III CDS ( buprenorphine) ( count 4), a violation of La. R.S.


40: 968( C);    and   possession        of less    than      2   grams   of   a   schedule   II   CDS


methamphetamine) (          count 7), a violation of La. R. S. 40: 967( C)( 1).'        She pled not


guilty on all counts.       Following a jury trial, she was found not guilty on counts 1

and 3 and guilty as charged on counts 4 and 7. She moved for a new trial and for a

post -verdict judgment of acquittal, but the motions were denied.                   On count 4, she


was sentenced to five years at hard labor. On count 7, she was sentenced to two


years at hard labor.         The trial court ordered the sentences to run concurrently,

suspended both sentences, and placed the defendant on supervised probation for


three years subject to payment of a $             1000. 00 fine.     The defendant now appeals.


For the following reasons, we affirm the convictions and sentences.

                                                FACTS


       On November 24, 2019, St. Tammany Parish Sheriff' s Office Deputy Boris

Medvedev investigated a report of people sleeping in a vehicle in front of a Shell gas

station.
           Deputy Medvedev observed a pickup truck with the defendant asleep in the

driver' s seat and a male subject asleep in the passenger' s seat. Deputy Medvedev

also saw a glass smoking pipe in the vehicle.

       A       subsequent      search     of     the       vehicle   revealed     the   presence   of




methamphetamine, buprenorphine,                a loaded firearm, syringes, additional smoking

pipes, Ziploc bags, and rolling papers.



 Steven Michael Rodriguez was charged with multiple counts by the same bill of information.
His case was severed for purposes of trial.


                                                       W
       The defendant testified at trial.   She identified Steven Michael Rodriguez as


the passenger in the truck, and testified they stopped at the gas station to sleep

because they were exhausted from moving. She denied any knowledge, prior to her

arrest, of the presence of the gun in the truck.       Additionally, she claimed she only

learned of the methamphetamine and buprenorphine in the car after viewing the

police report provided during discovery.

                                     DISCUSSION


       In assignment of error number 1,       the defendant contends the evidence was


insufficient to support the convictions.         In assignment of error number 2,        she




contends the trial court erred in denying the motion for a new trial.     In assignment of


error number 3, she contends the trial court erred in denying the motion for a post -

verdict judgment of acquittal.       She argues these assignments of error together,


claiming the evidence offered at trial failed to prove the essential element of

 intent/guilty/knowledge" and therefore was inadequate to support a finding that she

was in constructive possession of the drugs at issue.


       The standard of review for the sufficiency of the evidence to uphold a

conviction is whether,    viewing the evidence in the light most favorable to the

prosecution,    any rational trier of fact could conclude that the State proved the

essential elements of the crime beyond a reasonable doubt.          See La. Code Crim. P.


art. 821( B).   The Jackson a Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61


L.Ed.2d 560 ( 1979), standard of review, incorporated in Article 821, is an objective


standard for testing the overall evidence,           both   direct and circumstantial,   for


reasonable doubt.    In conducting this review, we also must be expressly mindful of

Louisiana' s circumstantial evidence test, i.e., "   assuming every fact to be proved that

the evidence tends to prove, in order to convict,"          every reasonable hypothesis of

innocence is excluded. La. R.S. 15: 438.     The reviewing court is required to evaluate

the circumstantial evidence in the light most favorable to the prosecution and



                                             3
determine if any alternative hypothesis is sufficiently reasonable that a rational juror

could not have found proof of guilt beyond a reasonable doubt.                    When a case


involves   circumstantial
                              evidence and the trier of fact reasonably rejects the

hypothesis of innocence presented by the defense, that hypothesis falls,                and the



defendant is guilty unless there is another hypothesis that raises a reasonable doubt.

State a Smith, 2003- 0917 ( La. App. 1st Cir. 12/ 31/ 03),     868 So. 2d 794, 798- 99.


       As applicable here, it is unlawful for any person knowingly or intentionally to

possess a controlled dangerous substance classified in Schedules II or III. La. R.S.


40: 967( C) &    La. R.S. 40: 968( C).      Methamphetamine is a controlled dangerous


substance classified in Schedule II.            See La. R.S. 40: 964, Schedule II ( C)( 2).


Buprenorphine is a controlled dangerous substance classified in Schedule III.                See


La. R.S. 40: 964, Schedule III (D)( 2)(   a).




       On the issue of whether the evidence sufficiently proved possession, the State

is not required to show actual possession of the narcotics by a defendant in order to

convict.   Constructive possession is sufficient. Smith, 868 So. 2d at 799. A person is


considered to be in constructive possession of a controlled dangerous substance if it


is subject to his dominion and control, regardless of whether or not it is in his


physical   possession.      Also,   a person may be in joint possession of a drug if he

willfully and knowingly shares with another the right to control the drug.             However,


the mere presence in the area where narcotics are discovered or mere association with


the person who does control the drug or the area where it is located is insufficient to

support a finding of constructive possession. Id.

       A determination of whether or not there is "          possession"   sufficient to convict


depends on the peculiar facts of each case.           Factors to be considered in determining

whether    a    defendant    exercised   dominion      and control   sufficient   to   constitute



possession include his knowledge that drugs were in the area, his relationship with

the person found to be in actual possession, his access to the area where the drugs



                                                 fl
were found, evidence of recent drug use, and his physical proximity to the drugs.

Smith, 868 So. 2d at 799.


       The defendant argues the instant case is analogous to the factual situation


present in State a Bell, 566 So.2d 959 ( La. 1990) (    per curiam).
                                                                       Additionally, she

cites State a Jackson, 557 So.2d 1034 ( La. App. 4th Cir. 1990) in support of her


argument that " there was no evidence that the pipe had been recently used or that it

was ever used illicitly."

      Bell involved review of the attempted possession of cocaine convictions of


Alcides Bell and Andre Davis.      Bell, 566 So.2d at 959.    Bell was a passenger in


Davis' car, which was parked two doors away from Davis' residence.        Id.   Bell and


Davis were arrested after police officers approached the vehicle to tell the men to turn


down the radio and saw a distinctively wrapped package containing a white powder

among cassette tapes on a plastic console over the transmission hump of the car.     Id.


The court in Bell found insufficient evidence that Bell had dominion and control over


the cocaine in Davis' vehicle.    Id. at 960.   The court noted the State presented no


evidence that Bell exercised any control over Davis' car, that Bell had any other

drugs in his possession on his person, that he appeared under the influence of


narcotics, or that he had possession of any drug paraphernalia.   The court also noted


it was Davis who lived in the neighborhood two doors away and who responded to

the request of the police to turn down the radio. Id.


      Jackson involved review of a conviction for attempted possession of cocaine.


Jackson, 557 So. 2d at 1034.     During a pursuit of a man named Lee Steele from an

area known for drug trafficking, and after Steele abandoned a matchbox containing

drugs, a police officer followed Steele into his apartment. Id. The defendant was in


the apartment standing next to a " little podium type home- made bar."   Id. Also found


in the apartment were a glass pipe with cocaine residue, another pipe, a mirror with


traces of cocaine, a razor blade with traces of cocaine, test tubes, glasses, and a bag


                                           5
containing a white substance which appeared to be a material used to cut cocaine. Id.

at 1034- 35.   The court in Jackson found insufficient evidence to establish that the


defendant exercised any dominion or control over the objects which had residue and

traces of cocaine.    The court noted, "[ t] here was no evidence that the residue -


containing pipe was warm, that the defendant' s fingerprints were on any item, that

the defendant tested positive for cocaine, or that the defendant was anything more

than a guest in the apartment." Id. at 1035.


        In contrast to Bell, there was evidence in the instant case that the defendant


was more than a mere passenger in the driver' s vehicle which contained a sealed

package of drugs. While, as in Jackson, there was no evidence in this case of recent


use of the glass pipe, that fact was relevant in Jackson because the only evidence of

Jackson' s dominion and control over the cocaine was that she " was standing next to


paraphernalia which had traces and residue of cocaine." Jackson, 557 So.2d at 1035.


In the instant case, however, the defendant was in the driver' s seat of her father' s


truck when the police discovered her, Rodriguez, and the drugs. She testified she had


been using the truck for approximately one month and had been using it during the

previous thirty-six hours to help Rodriguez move.          There was also evidence of the


defendant' s   dominion    and    control   over   the   drug paraphernalia     to   constitute



possession in this case.   Deputy Medvedev testified he saw a glass smoking pipe " in

the vicinity of both of the subjects." Based on Deputy Medvedev' s eight years of law

enforcement    experience,   including 400- 500 narcotics arrests,      he testified that "   a




glass   pipe   of   that   sort   is   generally   used    to   smoke   crack    cocaine      or




methamphetamine."



        In State a Toups, 2001- 1875 ( La. 10/ 15/ 02), 833 So.2d 910, the Louisiana


Supreme Court reversed the appellate court ruling that there was insufficient

evidence to support a finding that the defendant, Mary Toups, exercised dominion

and control over the cocaine at issue.      Following receipt of information that "      Stan"



                                              0
was selling drugs from his residence in New Orleans,              the police     conducted a



controlled buy from the address and obtained a search warrant for the premises.

Prior to executing the search warrant, the police conducted surveillance on the home

for approximately thirty minutes. Id. at 911. Upon entering the residence, the police

saw Toups and Stanley Williams, the known resident of the address, seated on the

sofa in the front living room, facing each other and apparently engaged in

conversation.    Id. at 911- 12.   Two pieces of crack cocaine, three clear glass crack


pipes,   and a razor blade were on the coffee table directly in front of Toups and

Williams.     Cash in the amount of $304. 00 and sixteen rocks of cocaine were in a


plastic container next to Williams. Id. at 912. The police had not seen Toups enter


the residence while it was under surveillance, suggesting she was present for at least

thirty minutes before the execution of the search warrant. Id. However, there was no

evidence inside the residence to indicate she resided there. Id. She gave a false name


when arrested.     Id. She was charged with possession of the two pieces of cocaine


discovered on the coffee table. Id.


         The court in Toups found that most, if not all, of the factors used to determine


whether     a defendant    exercised   dominion   and   control   sufficient    to   constitute




constructive possession had been met in the case: ( 1)             Toups       inevitably had

knowledge that drugs were in the area in that they were in plain view directly in front

of her; ( 2) she had access to the area where the drugs were found; ( 3)   she was in very

close physical proximity to the drugs; and ( 4) the area was frequented by drug users,

as the police received confidential information that Williams was conducting drug

transactions, the police thereafter made a controlled purchase of drugs from Williams,


and sixteen rocks of cocaine were on the sofa next to Williams. The court found that


although there was no evidence of a specific relationship between Toups and

Williams, it would be reasonable to conclude they were not strangers because Toups

was with Williams for at least thirty minutes prior to his arrest, and Williams would


                                             7
not sit at his coffee table with crack cocaine in plain view ready to be smoked with

someone he did not know personally or someone who he did not know would be

amenable to using the drugs.           Further, the court noted, although there was no


evidence of recent drug use, the fact that the drugs and paraphernalia were on the

table in front of Toups and Williams combined with the fact that the paraphernalia


contained drug residue suggested they were preparing to use, or had already used, the

drugs.    Lastly, the court noted the fact that Toups gave a false name upon arrest was

evidence of consciousness of guilt. Id. at 913- 14.


         The defendant in the instant case disputes her knowledge that drugs were in


the area, arguing " the drugs were not in plain view, but rather, were secreted inside

the personal property of her co-defendant."           This argument relies solely upon the

defendant' s own self-serving testimony that she first learned of the methamphetamine

in the truck when she read a police report that stated the methamphetamine "              was



inside of a bicycle tire repair kit in the center console."     The defendant claimed she


did not repair any bicycles and did not know the drugs were in the bicycle repair kit.

On cross- examination, however, she conceded she had not actually read in the report

that the drugs were in a bicycle repair kit, but rather had seen it in a picture, which

she further conceded was not in the police report.'        The jury also heard a telephone

call placed to the defendant by Rodriguez from jail several days after he and the

defendant were arrested.3         Rodriguez offered to " take" ( i.e.,      plead guilty to)

 everything" except the gun.       The defendant did not question Rodriguez as to what


he meant by that.

         Deputy Medvedev testified he found a "        baggie" of methamphetamine in the


center    console   of the   truck.    On    cross- examination, while    he conceded      the




2The scientific analysis report submitted in this matter referenced a " DELUXE TUBE REPAIR
KIT," containing less than 1 gram of methamphetamine.              The police report referenced
  a] pproximately 3g of suspected [ m] ethamphetamine ( center console)."

3The defendant had posted bail and was out of jail.
methamphetamine was not in "             open sight,"     he restated it was in the center console.


He did not indicate the methamphetamine " baggie"                 was inside of a bag or a bicycle

repair kit. He also indicated the center console was "[ 1] ess than a foot" from where


the defendant was located in the truck, i.e., the driver' s seat, and was readily available

and accessible to her.       Deputy Medvedev testified the buprenorphine was in a small

bag in the front of the vehicle.

         Any rational trier of fact, viewing the evidence presented in this case in the

light most favorable to the State, could find that the evidence proved beyond a


reasonable      doubt,     and     to   the   exclusion    of every    reasonable        hypothesis    of




innocence, all of the elements of counts 4 and 7 and the defendant' s identity as the

perpetrator of those offenses. The evidence supported the jury' s determination that

the defendant exercised dominion and control sufficient to constitute possession in

this case.    The verdicts returned on counts 4 and 7 indicate the jury rejected the

defendant' s claim of lack of knowledge of the drugs.                             This   case   involved


circumstantial evidence and the trier of fact reasonably rejected the hypothesis of

innocence that the defendant was merely present in the area where the drugs were

discovered or merely associated with Rodriguez, who actually controlled the drugs

and the area where they were located. Even accepting the defendant' s theory that the

drugs belonged to Rodriguez, the defendant was still in a close enough relationship to

Rodriguez that she was helping him move for days and sleeping in a truck with him.

She also had access to the area where the drugs were found, i.e., the truck she had


borrowed from her father. Additionally, she was in close physical proximity to drugs,

with the methamphetamine "              less than a foot" from where she was located in the


truck.       Lastly,   a   glass    smoking      pipe     generally   used   to    smoke    crack     and



methamphetamine was "            in the vicinity of [the defendant and Rodriguez]."             Thus, the


evidence provided a basis for the jury to rationally conclude the defendant was at

least in joint possession of the drugs in her father' s truck, which she had been using


                                                    0
for at least a month, because she willfully and knowingly shared the right to control

the drugs with Rodriguez. See Smith, 868 So. 2d at 799.


       In reviewing the evidence, we cannot say that the jury' s determination was

irrational under the facts and circumstances presented to them.       See State a Ordodi,


2006- 0207 ( La.     11/ 29/ 06),   946 So. 2d 654, 662.    An appellate court errs by

substituting its appreciation of the evidence and credibility of witnesses for that of

the fact finder and thereby overturning a verdict on the basis of an exculpatory

hypothesis of innocence presented to, and rationally rejected by, the jury.         State u


Calloway, 2007- 2306 ( La. 1/ 21/ 09),     1 So. 3d 417, 418 ( per curiam).   In accepting a

hypothesis of innocence that was not unreasonably rejected by the fact finder, a

court of appeal impinges on a fact finder' s discretion beyond the extent necessary

to guarantee the fundamental protection of due process of law. See State a Mire,


2014- 2295 ( La. 1/ 27/ 16), 269 So. 3d 698, 703 ( per curiam).


       On the record before us, we find no error in the jury' s determination that the

evidence was sufficient to support the defendant' s convictions herein. We likewise


find no error in the trial court' s denial of defendant' s motions for new trial and


post -verdict judgment of acquittal.         The defendant' s assignments of error are


without merit.



                            REVIEW FOR PATENT ERROR


       This court routinely reviews criminal appeals for patent error.        See La. Code


Crim. P. art. 920.   Our review has revealed the existence of a patent sentencing error

in this case.   The defendant moved for a new trial and a post -verdict judgment of

acquittal,   and the motions were denied.          The trial court erred by immediately

sentencing the defendant without waiting twenty- four hours after the denial of the




                                              10
post -trial motions, as required by La. Code Crim. P. art. 873. 4 The record reflects no

waiver of this time period by the defendant.

        Nevertheless, in State a Augustine, 555 So. 2d 1331, 1333- 34 ( La. 1990),             the



Louisiana Supreme Court indicated that a failure to observe the twenty-four hour

delay provided in Article 873 will be considered harmless error where the defendant

could not show that he suffered prejudice from the violation. See State a White, 404


So.2d 1202,       1204- 05 ( La. 1981).       In Augustine, the Louisiana Supreme Court


concluded that prejudice would not be found if the defendant had not challenged the


sentence imposed and the violation of the twenty-four hour delay was merely noted

on patent    error review.       Augustine, 555 So. 2d at 1334.        In the instant case, the


defendant has not assigned error to the trial court' s failure to observe the twenty- four

hour delay prior to sentencing, nor has she contested the sentences imposed.

Accordingly, this patent sentencing error is harmless.           See State a Major, 2019- 0621


La. App. 1st Cir. 11/ 15/ 19), 290 So. 3d 1205, 1214- 15, writ denied, 2020- 00286 ( La.

7/ 31/ 20), 300 So. 3d 398.


        CONVICTIONS AND SENTENCES AFFIRMED.




Louisiana Code of Criminal Procedure article 873 provides, "[ i] f a motion for a new trial, or in
arrest of judgment, is fled, sentence shall not be imposed until at least twenty- four hours after
the motion is overruled."     The same twenty-four hour delay is required in the case of the denial
of a motion for post -verdict judgment of acquittal.  State v. Stafford, 2020- 0299 ( La. App. lst
Cir. 2/ 22/ 21), 321 So. 3d 965, 968 n. 5.



                                                  11